DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 07/01/2021.  In virtue of the communication:
Claims 1-20 are present in the instant application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a switchable Correlated Color Temperature (CCT) illuminating device, comprising: a CCT switching unit, the CCT switching unit is electrically connected with a drive power source; and a bulb shell, at least one filament being arranged inside the bulb shell, the filament comprising a substrate, and a first light-emitting unit group and a second light-emitting unit group arranged on the substrate and electrically connected with the CCT switching unit, wherein each of the first light-emitting unit group and the second light-emitting unit group comprises one or more light-emitting unit, the first light-emitting unit group and the second light-emitting unit group are connected in parallel and conducting directions thereof are opposite, and when one of the first light-emitting unit group and the second light-emitting unit group is in a positive ON status, the other is in a negative OFF status; wherein when the CCT switching unit is in a first operating mode, the first light-emitting unit group is in the positive ON status, and the CCT switchable illuminating device emits light with a first CCT; and when the CCT switching unit is in a second operating mode, the second light-emitting unit group is in electrical conduction, and the CCT switchable illuminating device emits light with a second CCT” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-19 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Chaimberg (U.S. Patent 10,234,091 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844